Citation Nr: 1028362	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran had service with the Philippine Guerilla and Regular 
Philippine Army from January 1944 to November 1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue of service connection for 
bilateral hearing loss was also addressed by the RO.  That 
decision was not appealed, and is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his substantive appeal, received in May 2009, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
Because the RO schedules the hearings between the RO and the 
Board, a remand of this matter to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should assure that all appropriate 
steps are taken with regard to the 
Veteran's request for a hearing before a 
traveling member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

